       Case 1:17-cr-00449-KPF Document 519 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                                                    17 Cr. 449-17 (KPF)
                   -v.-
                                                          ORDER
JOSE FLORES,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 10, 2020, the Court received a motion for compassionate release

from Defendant Jose Flores in response to the ongoing COVID-19 pandemic.

(Dkt. #515). On April 15, 2020, the Government filed a letter brief opposing

Defendant’s motion (Dkt. #517), and on April 17, 2020, Defendant filed a reply

letter (Dkt. #518). As the Government notes in its opposition, Defendant has

failed to exhaust his administrative remedies as required by 18 U.S.C.

3582(c)(1)(A). The Court has researched the issue, and now aligns itself with

those sister courts that have found the exhaustion requirement to be one that

it can neither waive nor excuse. See, e.g., United States v. Roberts, No. 18 Cr.

528-5 (JMF), 2020 WL 1700032, at *1 (S.D.N.Y. Apr. 8, 2020). Therefore, the

Court will not consider Defendant’s motion at this time. However, the Court

commits to revisiting the pending motion at the earlier of the Bureau of

Prisons’s resolution of Defendant’s request or May 11, 2020.

      SO ORDERED.
     Case 1:17-cr-00449-KPF Document 519 Filed 04/20/20 Page 2 of 2



Dated: April 20, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
